Citation Nr: 0738957	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-17 078	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2003, for the award of a total disability rating for 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 until July 
1991. 

The veteran and his wife presented sworn testimony in support 
of his claim for an earlier effective date during a January 
2007 hearing before the undersigned Veterans Law Judge.  
Subsequently, the appeal was remanded in March 2007 for 
additional evidentiary and procedural development.  Such 
development having been accomplished, the case is once again 
before the Board of Veterans' Appeals (Board) for appellate 
review.  


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for depression in February 2003.

2.  The veteran was awarded a 70 percent combined disability 
rating effective in February 2003.  

3.  The veteran filed a claim for entitlement to a total 
disability rating based upon unemployability due to service-
connected disabilities in August 2003.

4.  The veteran has been adjudicated unemployable due to the 
combination of his service-connected depression and lumbar 
spine disability.


CONCLUSIONS OF LAW

1.  The veteran did not meet the legal requirements for the 
grant of a total disability rating based upon unemployability 
due to service-connected disabilities until February 5, 2003.  
38 U.S.C.A. §§ 501, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3,341, 4.16 (2007).

2.  The earliest possible effective date for the grant of a 
total disability rating based upon unemployability due to 
service-connected disabilities is February 5, 2003.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has actually been unable to work 
since January 1997, and that an earlier effective date for 
the grant of VA unemployability compensation benefits should 
be awarded to reflect his actual status.  He asserts that 
information in his VA medical records shows he was actually 
unemployable prior to the currently-assigned effective date 
of February 2003, and that these records should be viewed as 
an informal claim for the benefit.  He alternatively asserts 
that an earlier effective date for his unemployability 
benefits is warranted because he had submitted copies of his 
Social Security Administration (SSA) records to the VA in 
March 2002, so that the VA was actually on notice as of March 
2002 of his unemployability, his depression and the 
relationship of his depression to service.  Lastly, he 
asserts that he was given incorrect information by a VA 
employee to the effect that he would not be deemed 
unemployable until he was confined to a wheelchair and that 
this inaccurate information prevented him from applying for 
unemployability benefits earlier.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the RO advised the veteran of these elements as to his 
claim for entitlement to increased disability ratings for his 
service connected disabilities in a May 2002 letter.  A 
February 2003 letter informed him of the required elements 
with regard to his claim for entitlement to service 
connection for depression.  He was informed of the rationale 
for the denial of his claim for an earlier effective date for 
unemployability benefits and the substance of the laws and 
regulations governing awards of effective dates in the March 
2005 Statement of the Case.  

We observe that notice pertaining to the assignment of 
effective dates was initially provided in conjunction with 
the notice that the RO had denied an earlier effective date 
(i.e., the March 2005 Statement of the Case).  However, since 
that time, the veteran has had ample opportunity to put 
together and present his case and has in fact presented 
written argument and hearing testimony.  Review of his 
written argument and testimony reveals that he has 
demonstrated an understanding of the basis for the assignment 
of the current effective date and the various theories of 
entitlement to an earlier effective date.  Thus, the Board is 
satisfied with the notice provided and concludes that no harm 
has accrued to the veteran's case by the timing of the 
notice.

The RO provided the veteran with regulatory provisions 
pertaining to effective dates as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in the March 2005 Statement of the Case.  Accordingly, the 
Board considers VA's notice requirements to have been met.

VA medical records, private medical records, and Social 
Security documents have been obtained in support of the 
veteran's claim.  The veteran and his representative have 
presented written statements in support of his claim and he 
has testified in support of the claim during a personal 
hearing before the undersigned Veterans Law Judge.  
Additional evidence was obtained upon remand.  Thus, the 
Board holds that the VA's duty to assist the veteran in 
developing evidence to support his claim has been satisfied.



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date the VA receives the 
claim.  38 C.F.R. § 3.1(r), 3.400.  Increases in disability 
compensation are effective the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the date of receipt of the claim for the 
benefit.  38 C.F.R. § 3.400(o).  All effective date 
determinations must be based upon the facts found, unless 
otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. § 3.400.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The veteran's 
employment history, educational and vocational attainment as 
well as his particular physical disabilities are to be 
considered in making a determination on unemployability.  
38 C.F.R. §§ 3.340, 3,341, 4.16.

Following his retirement from active duty in July 1991, the 
veteran filed an initial claim for VA benefits in August 
1991.  He did not claim to be unemployable at this time.  In 
March 2002, he filed a request for an increased disability 
rating, noting that he had undergone back surgery in 1997.  
He attached a copy of an SSA determination awarding him 
Social Security Disability benefits effective in January 1997 
to this claim.  Review of the SSA decision reveals that 
agency considered the veteran to be unemployable on account 
of major depression and degenerative disc disease of the 
lumbar spine.  

The RO provided the veteran with VA examinations as to his 
service-connected disabilities and then rendered a decision 
in July 2002.  The disability rating assigned to his low back 
disability was increased to 40 percent disabling, yielding a 
combined disability rating of 50 percent effective in March 
2002.

In February 2003, the veteran filed a claim for entitlement 
to service connection for depression.  Following appropriate 
evidentiary development, the RO granted service connection 
for this disability in a July 2003 rating decision.  A 
30 percent disability rating was assigned, effective in 
February 2003, yielding a combined disability rating of 
70 percent.  

The veteran filed a claim for a total disability rating on 
the basis of unemployability due to service-connected 
disabilities in August 2003.  The RO granted the benefit, and 
assigned an effective date of February 5, 2003, which 
represents the date that the VA received the veteran's claim 
for entitlement to service connection for depression.    

In granting the unemployability benefits, the RO assigned the 
earlier date of February 2003 on the premise that the 
disability rating assigned to the veteran's depression, when 
combined with the disability ratings assigned to his other 
service-connected disabilities, allowed him to meet the 
objective rating criteria set forth in 38 C.F.R. § 4.16(a).  
In the rating decision granting unemployability benefits, the 
RO adjudicator explained that although the evidence of record 
showed that the veteran was unemployable and in fact 
unemployed prior to February 2003, he was not shown to be 
unemployable due to service-connected disabilities, prior to 
the grant of service connection for depression.

For the reasons described below, the Board finds that the 
currently-assigned effective date of February 2003 represents 
the earliest possible effective date which can be assigned 
for the veteran's VA unemployability compensation benefits 
under the law as it stands.  This effective date is earlier 
than the date his claim for the benefit sought was received 
by the VA, and also represents the earliest date as of which 
it is factually ascertainable that the veteran was, in fact, 
rendered unemployable by service-connected disabilities, 
because February 2003 represents the date when the veteran's 
depression, one of the two disabilities which combine to 
render him unemployable, was accorded service connection.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Under some circumstances, especially with regard to claims 
for increased disability ratings, VA treatment records can 
serve as informal claims, as VA is deemed to have 
constructive notice of its own records, no matter which 
branch of the overall VA organization generated the records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, review 
of the VA medical records dated prior to 2003 reflect 
treatment from 1992 to 1998 only.  It appears that the 
veteran may have sought other sources of medical care after 
his Social Security disability benefits were granted.  The 
records show complaints of back pain, but do not reflect that 
the veteran was unemployed.  There is only a single 
indication of depression in a social work note dated in 
October 1997.  Furthermore, there is no indication that the 
veteran's back problems were so severe as to preclude 
employment.  In fact, the veteran himself does not assert 
that he was unemployable or unemployed until 1997.  Thus, 
these VA medical records cannot be viewed as supporting the 
award of an earlier effective date for VA unemployability 
compensation benefits.

Review of the veteran's own written correspondence with the 
VA prior to 2003 also does not reveal any assertion of 
unemployability due to service-connected disabilities.  He 
submitted a copy of his Social Security award in March 2002, 
but the accompanying statement reads simply, "I request that 
VA reevaluate my service-connected disabilities.  My back has 
gotten much worse and I had surgery on my back in 1997."  
This statement on its face does not implicate unemployability 
due to service-connected disabilities.  Even when coupled 
with the text of the Social Security award decision, the 
Board holds that unemployability due to service-connected 
disabilities is not implicated or raised, because the SSA 
explicitly based its award upon the dual disabilities of 
depression and degenerative disc disease of the lumbar spine.  
The SSA is required to follow the laws and regulations which 
govern and bind its agency when rendering decisions affecting 
Social Security benefits, while VA is bound by different laws 
and regulations.  Thus, while SSA decisions and the evidence 
collected by that agency are helpful to the VA in its 
decisions, the VA is not bound by SSA decisions because 
different standards apply to each.

The veteran's March 2002 submission represents the first 
point in time that the VA had notice of the veteran's actual 
unemployability.  However, because the veteran was not 
service-connected for depression and had not filed a claim 
for entitlement to service connection for depression, the 
Board holds that the March 2002 submission did not constitute 
an informal claim for VA compensation benefits based upon 
unemployability due to service-connected disabilities.  In 
reaching this conclusion, we note that the Court of Appeals 
for Veterans Claims (Court) has been generally reluctant to 
interpret VA hospitalization or examination records as 
informal claims for entitlement to service connection.  We 
are even more reluctant to interpret records generated by 
another government agency as an informal claim for 
entitlement to service connection or unemployability 
benefits.  'While the Board must interpret the appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant. ... The 
appellant must have asserted the claim expressly or 
impliedly.'  Brannon v. West, 12 Vet. App. 32 (1998).  
Rather, the Board finds that the RO acted entirely reasonably 
in merely adjudicating the veteran's explicit, formal claim 
for an increased disability rating for his service-connected 
back problems and was not obligated to assume that the 
veteran may have desired service connection for depression or 
unemployability benefits.  
 
With regard to the veteran's statement that he was given 
incorrect information by a VA employee as to his eligibility 
for VA unemployability benefits, the Board finds that this 
assertion cannot support entitlement to an earlier effective 
date.  While the veteran's hearing testimony is deemed 
credible; at best, he can only testify as to his recollection 
of the conversation.  There is no corroborative evidence of 
record showing that the conversation occurred, when the 
conversation occurred, or what the content of the 
conversation may have been.  Neither the veteran nor his wife 
was able to recall the name of the VA employee who gave the 
allegedly erroneous advice.  Even if it were satisfactorily 
proven that the veteran's recollection and understanding of 
the conversation is clear and accurate, and that the employee 
did in fact provide erroneous advice, the law does not 
provide entitlement to an earlier effective date as remedy 
for such error.  

As in other realms of the law, ignorance of the law is not an 
excuse.  The record does contain documentation that the 
veteran was in fact referred to the provisions of 38 C.F.R., 
which contains the regulations governing the award of 
veterans' benefits including unemployability compensation, in 
the body of the July 2002 rating decision which implemented 
the award of an increased disability rating for his lumbar 
spine disability.  Furthermore, the VA did not have a 
responsibility to specifically provide the veteran with the 
criteria for an award of unemployability compensation until 
the point when he filed a claim for such benefit.  While the 
VA has well-defined responsibilities to notify veterans of 
many things in relation to claims for VA benefits, as 
discussed in this particular case above, these 
responsibilities are not triggered until after a claim has 
been filed.  38 U.S.C.A. § 5103.

To some extent, the veteran appears to be raising an argument 
couched in equity.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, 
while the Board sympathizes with the veteran's frustration in 
this matter, it is constrained to apply the law as Congress 
has created it and cannot extend benefits out of sympathy for 
a particular claimant. 

To the extent that the language of 38 C.F.R. § 4.16a, itself, 
could be interpreted as raising an implied claim for a total 
disability rating based upon unemployability in cases where 
the veteran is awarded benefits at disability levels which 
meet the criteria set forth in that regulation, the Board 
notes that the veteran's current award of VA unemployability 
compensation benefits is indeed effective as of the same date 
that he was awarded benefits having a combined rating of 
70 percent.

In sum, the veteran filed a claim with VA for entitlement to 
a total disability rating based upon unemployability due to 
service-connected disabilities in August 2003.  The grant of 
the benefit sought was explicitly based upon the veteran's 
being in receipt of service connection for both depression 
and a lumbar spine disability as the VA explicitly found that 
the combination of these disabilities rendered him 
unemployable.  Because service connection for depression was 
not effective until February 2003, any grant of VA 
compensation benefits based upon unemployability due to 
depression would have been inappropriate and illegal prior to 
February 2003.  The veteran has not challenged the effective 
date assigned to the grant of service connection for 
depression.  Thus, the Board concludes that the currently-
assigned effective date of February 5, 2003, is the earliest 
possible effective date which may be assigned under the law.  
The preponderance of the evidence is thus against the 
veteran's appeal for an earlier effective date and his appeal 
must be denied.



ORDER

An effective date earlier than February 5, 2003, for the 
award of a total disability rating based upon unemployability 
due to service-connected disabilities is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


